This is a companion case with that of Poe v. State, ante, p. 434, 34 So.2d 229.
By consent of parties the two cases were tried jointly. Separate indictments were returned against each of the two defendants. Both were found guilty by separate verdicts of the jury, and separate judgments of conviction were pronounced and entered against each of them. *Page 442 
These proceedings were regular in all things.
The judgment of conviction in this case is affirmed upon authority of the Poe case, supra.
Affirmed.